Citation Nr: 0119618	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-11 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for psychiatric 
disability, currently diagnosed as dysthymia and post-
traumatic stress disorder (PTSD) and currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel
INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  On March 23, 2001, a hearing was held at the RO 
before the undersigned.  A transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2.  The symptoms of the veteran's dysthymia and PTSD have 
resulted in total or almost total industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
dysthymia and PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411 and 9433 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of this disability.  There is no outstanding evidence or 
information which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection for psychoneurotic disorder, depressive 
reaction, was granted in June 1972.  A 30 percent disability 
evaluation was assigned.  Thereafter, by a rating action 
dated in July 1974, the disability rating assigned to the 
veteran's service-connected mental disorder was reduced to 10 
percent.  The 10 percent disability rating was in effect when 
the veteran filed his claim for an increased evaluation in 
October 1999.

An Intake Assessment from the Chicago VA Medical Center 
(VAMC) shows that the veteran was seen in June 1999 for 
complaints of increased symptoms of his service-connected 
psychiatric disorder.  He said that he felt like his problems 
were overflowing.  He stated he awakened frequently at night, 
and that he felt socially isolated and had no desire to 
interact with people.  He also endorsed having a low 
threshold for getting angry or irritated.  He indicated that 
he frequently dreamt of combat situations.  The veteran 
reported that he had recently walked off his job because of 
the increasing symptoms.  The diagnoses were PTSD and mood 
disorder, not otherwise specified.  He was assigned a 55 on 
the Global Assessment of Functioning (GAF) Scale.

In January 2000, the veteran was afforded a VA psychiatric 
examination.  He was quiet, cooperative, and informative.  
His grooming and attire were neat.  He reported being prone 
to sudden spontaneous outbursts of rage.  He also endorsed 
sleep difficulty, chronic depression, aggressive behavior, 
and having difficulty staying focused.  He reported that he 
lived alone in a flat above that of his parents.  The veteran 
gave a history of having had between 17 and 20 jobs since 
1972.  He spoke in modulated tones.  He denied delusions or 
hallucinations.  He was oriented to person, place, and time.  
He indicated that he had "some" obsessive and/or 
ritualistic behavior.  He denied panic attacks.  The 
diagnosis was dysthymia.  His GAF score was 60.  The examiner 
estimated that the veteran's occupational and social 
impairment was moderately severe.

In the March 2000 rating decision currently on appeal, the 10 
percent disability rating assigned to the veteran's acquired 
psychiatric disorder was increased to 50 percent, effective 
from June 1999.

At the request of the veteran's representative, a VA Staff 
Psychologist submitted a summary regarding the mental health 
treatment, DSM-IV diagnosis, and current functioning of the 
veteran.  Dated in March 2000, the summary indicates that the 
veteran was diagnosed as having PTSD; major depression, 
recurrent; and cannabis dependence, in full remission.  He 
was assigned a 49 on the GAF Scale.  Given his mental health 
problems, current level of distress, difficulties coping with 
interpersonal situations, long-term history of problems 
maintaining employment, and results of psychological and 
vocational testing, the psychologist opined that it was 
likely that the demands of full-time employment would exceed 
the veteran's coping capacities.

A similar conclusion was made by a VA Vocational 
Rehabilitation Specialist.  In an April 2000 letter, the 
specialist indicated that he had reviewed the March 2000 
report and its related diagnostic testing, and that he was of 
the opinion that the veteran should be listed as unemployable 
due to his combat-related exposure and the associated stress 
with those past experiences.  The specialist said the veteran 
was capable of obtaining a job but problems arose with his 
ability to maintain employment over a period of time.  He 
said these problems were directly related to his PTSD.  He 
stated that the veteran would require extensive therapy 
before he would be able to function in a full-time employment 
position.

Outpatient treatment records from the Allen Park VAMC dated 
between July 1999 and April 2000 show that the veteran 
received routine evaluations and treatment for his 
psychiatric disorder.  Of note, a December 1999 psychiatry 
service treatment plan indicates that the veteran suffered 
from depressive disorder, not otherwise specified, and that 
his GAF score was 50.

The veteran was afforded a personal hearing before the 
undersigned in March 2001.  He said he had difficulty 
interacting with people.  He stated that he had not worked 
since 1999.  He gave a history of having had approximately 30 
jobs since his service discharge.  He reported that he had 
applied for disability benefits from the Social Security 
Administration, but that his claim was denied because he did 
not have enough consecutive years of employment.  The veteran 
said he was unmarried, and that he had very little social 
contact with his children from previous marriages.  He stated 
his only social interaction occurred when he went for group 
counseling.  His representative maintained that the evidence 
of record clearly showed that the veteran's acquired 
psychiatric disorder prevented him maintaining substantially 
gainful employment and, thereby, rendered him unemployable.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 for PTSD or 
9433 for dysthymia, a 50 percent evaluation is assigned when 
the disability is productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for the disability if it 
is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for the disability if 
it is productive of total social and occupational impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

A GAF score between 41 and 50 means that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
involves moderate symptoms or impairment.  See The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, pages 46-47 (4th ed.).

The veteran's psychiatric complaints include chronic 
depression, unprovoked outbursts of rage, sleep difficulty, 
isolation from others, problems with thought process, and 
irritability.  He has been unemployed since 1999.  He reports 
that he has had approximately 30 jobs since his discharge 
from active service.  He receives outpatient psychiatric 
treatment on a routine basis.  Even then, the veteran 
continues to experience chronic recurrent episodes of 
depression.  His GAF scores on examination have ranged from 
49 to 60.  In the March 2000 summary report, a VA staff 
psychologist stated that the veteran's mental health 
problems, current level of distress, difficulties coping with 
interpersonal situations, long-term history of problems 
maintaining employment, and results of psychological and 
vocational testing prevented him from meeting the demands of 
full-time employment.  Further, a VA vocational 
rehabilitation specialist reported in April 2000 that the 
veteran's acquired psychiatric disorder, most notably his 
PTSD, prevented him from maintaining employment over a period 
of time.  He opined that the veteran should be listed as 
unemployable due to his psychiatric disorder.  Based on the 
above, the Board finds that the occupational and social 
impairment from the veteran's service-connected psychiatric 
disability more nearly approximates the total impairment 
required for a 100 percent evaluation than the lesser 
impairment required for a 70 percent evaluation.  A 100 
percent schedular evaluation is therefore warranted.  

The Board notes that the veteran, through his representative, 
raised the issue of entitlement to a total disability 
evaluation based upon individual unemployability at his March 
2001 personal hearing.  It would be the normal practice of 
the Board to refer the issue to the RO for the appropriate 
development.  However, in view of the fact that the veteran 
will now receive a 100 percent schedular evaluation for his 
service-connected acquired psychiatric disorder, the Board 
finds that no useful purpose would be served in pursuing this 
matter further.


ORDER

An increased evaluation of 100 percent for psychiatric 
disability, currently diagnosed as dysthymia and PTSD, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

